Citation Nr: 9921358	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-34 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for the veteran's service-
connected scar, residuals of shell fragment wound, left arm, 
currently rated 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for the 
veteran's service-connected scar, residuals of shell fragment 
wound, left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to January 
1970.  

This appeal arose from a February 1997 rating decision of the 
department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO) which denied the veteran's claims of 
entitlement to increased disability ratings for scars of the left 
arm and left shoulder.


FINDINGS OF FACT

1.  The veteran's service-connected scar, residuals of shell 
fragment wound, left arm, currently does not cause impairment of 
motion, nor is there competent medical evidence of muscle or 
nerve injury.  

2.  The veteran's service-connected scar, residuals of shell 
fragment wound, left shoulder, is not tender and painful scar on 
objective demonstration, does not cause limitation of motion or 
otherwise adversely affect left shoulder function, nor is there 
competent medical evidence of muscle or nerve injury.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the veteran's service-
connected residuals of shell fragment wound of the left arm is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805 (1998).  

2.  An increased (compensable) rating for the veteran's service-
connected residuals of shell fragment wound of the left shoulder 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While serving on active duty in Vietnam in December 1968, the 
veteran sustained shell fragment wounds to his left arm and left 
shoulder.  Service connection was granted for shell fragment 
wound residuals in an April 1970 rating decision.  The veteran 
now seeks increased disability ratings.

The veteran contends, in essence, that the pain in his left 
shoulder is due not to non service connected disabilities such as 
bursitis or an impingement syndrome, but to muscle and/or nerve 
damage at the site of his service-connected scar.  He also argues 
that the pain in his left arm at the site of his other service-
connected scar warrants a higher rating.  

Factual Background

The veteran's service medical records reveal that on December 8, 
1968, he was treated for shell fragment wounds to the left arm 
and shoulder.  He was given a tetanus shot and the wounds were 
cleaned and debrided.  The wounds reportedly healed well, and 
four days later the shoulder and arm wounds were sutured.  He was 
discharged from medical care, given no field duty for seven days 
and told to return for suture removal in seven days.  The medical 
records prepared incident to treatment of the arm and shoulder 
wounds do not indicate that there was muscle or nerve damage.  

A subsequent service medical record reveals treatment was 
necessary later in December 1968 for an infection in the area of 
one of the sutured wounds.  In November 1969 the veteran 
complained of occasional pain in the left shoulder and numbness 
in the left hand and fingers lasting 30 seconds at a time, 
occurring every two or three weeks.  On examination large keloids 
were noted over the wound sites.  The left arm was normal with 
good pulses and good range of motion, and was neurologically 
intact.  The diagnostic impression was multiple fragment wounds, 
left shoulder, doing reasonably well, but may need scar revision 
at later date.  No additional treatment of the shell fragment 
wounds was noted in service.  

Following service, the veteran's shell fragment wounds were 
examined by a VA physician in 1970.  The left arm scar was 
described as a 4 x 4.5 cm raised scar on the posterior aspect of 
the proximal one-third.  It was slightly tender and non-adherent.  
The left shoulder scar was described as being on the posterior 
aspect, and was a 5 x 3 cm raised scar that was slightly tender 
and non-adherent.  Service connection for the arm and shoulder 
scars was granted, and the disabilities were each rated 10 
percent disabling.  

In a VA examination conducted in 1982, the arm scar was not 
contracted, not tender to palpation and showed no loss of 
underlying tissue.  The shoulder scar was also not tender to 
palpation and showed no underlying tissue loss.  During a 1983 VA 
examination, the examiner noted no visual atrophy of the left 
shoulder girdle or arm.  The arm scar was slightly keloid, 
tender, not adherent, with no loss of underlying tissue.  The 
dimensions of the shoulder scar were given, and its other 
attributes were described merely as "same as above in texture."  
There was no limitation of motion except that caused by voluntary 
restraint.  The ratings assigned to these disabilities were 
reduced to noncompensable evaluations, but in a decision dated in 
November 1983, the Board of Veterans' Appeals (Board) reinstated 
the 10 percent rating for the veteran's service-connected 
residuals of shell fragment wounds of the left arm.  

In October 1996 the veteran filed the current claim of 
entitlement to increased ratings for his service-connected arm 
and shoulder shell fragment wound scar disabilities.  A November 
1996 VA examination noted the veteran's complaints of arm and 
shoulder pain.  Upon examination, the veteran had full range of 
motion of the shoulder and elbow, full pronation on the left and 
full forearm supination.  Tenderness was elicited in the region 
of the rotator cuff, and some pain was present on forced 
abduction.  The veteran's strength was 5/5.  The veteran had some 
discomfort with internal and external rotation of the shoulder 
against force, and had pain with internal rotation and forward 
flexion.  The veteran's scars were noted and were described as 
being non-tender and slightly pale.  Neither scar limited the 
shoulder range of motion.  There was no atrophy of the 
musculature of the left upper extremity.  X-rays revealed no 
osseous abnormalities.  The diagnostic impression was two scars, 
and left shoulder impingement syndrome with possible rotator cuff 
repair.  The examiner added that the scars were nontender and the 
majority of the veteran's symptoms appear to be coming from what 
is likely left shoulder impingement syndrome with rotator cuff 
tear.  The examiner also opined that it was unlikely that the 
current shoulder problem was related to the shrapnel injury.  

The veteran's claims for increased ratings were denied in 
February 1997 in a rating decision in which it was noted that the 
10 percent rating for the arm disability was protected and could 
not be reduced.  See 38 C.F.R. § 3.951 (1998).  The veteran 
commenced an appeal by filing a timely disagreement with that 
denial.  He asserted that the arm and shoulder injuries were both 
having adverse effects on his job performance, and caused pain 
and loss of strength.  He added that the VA examination did not 
adequately portray the symptoms and manifestations attributable 
to these disabilities.  

A Statement of the Case explaining the basis for the decision 
denying increased ratings was sent to the veteran in November 
1997.  He perfected his appeal by filing a VA Form 9, Appeal to 
Board of Veterans' Appeals, in December 1997, repeating his 
contention that his arm and shoulder disabilities should each be 
rated higher.  He also requested a hearing before a traveling 
member of the Board.  Additional medical evidence included VA 
treatment records for complaints of left arm and shoulder pain 
that was worsening.  The diagnostic impressions were left 
shoulder and forearm pain, and left shoulder bursitis.  


At the hearing before the undersigned held in May 1999, the 
veteran testified that he believes to date VA has not adequately 
addressed the symptoms attributable to his service-connected left 
shoulder and arm disabilities.  He realizes that he also suffers 
from a non service-connected joint disability that is separate 
from his service-connected disabilities, but contends that the 
shell fragment wounds he sustained in service caused muscle 
and/or nerve damage in addition to the scars for which service 
connection was awarded in 1970.  He argues that the symptoms he 
believes are caused by his service-connected disabilities are 
incorrectly being attributed to his nonservice-connected joint 
disability.  He is left-handed, and the pain he suffers upon 
repeated use of the left arm prevents him from working any 
overtime, and in fact many times prevents him from working a full 
shift.  He submitted a document from his employer that reported 
that the veteran missed 128 hours of work during 1998; the 
veteran testified to the fact that the reason he was unable to 
work was because of the pain caused by his service-connected 
disabilities.  The veteran also testified that he used to just 
suffer the pain but that the pain is now beginning to affect his 
everyday activities.  

Relevant Law and regulations

VA has adopted a schedule of ratings of reductions in earning 
capacity from specific injuries.  38 C.F.R. § 3.321(a) and Part 
4.  Disability ratings shall be based, as far as practicable, 
upon the average impairment of earning capacity resulting from 
such injuries in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Superficial scars that are tender and painful on objective 
demonstration are to be rated 10 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7804.   38 C.F.R. § 4.118, 
Diagnostic Code 7805 directs that other scars are to be rated 
"on limitation of function of the part affected." 


Analysis

A claim for an increased rating is regarded as a new claim and is 
subject to the well-groundedness requirement of 38 U.S.C.A. § 
5107(a) (West 1991).  In order to present a well grounded claim 
for an increased rating of a service- connected disability, a 
veteran need only submit his or her competent testimony that 
symptoms, reasonably construed as related to the service-
connected disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-2 
(1992); see also Jones v. Brown, 7 Vet. App. 134 (1994).  The 
veteran has stated that the symptoms of his service-connected 
disabilities have increased. The Board believes that the  has 
presented well grounded claims for increased ratings for his 
service-connected scars.

It is the Board's responsibility to weigh the evidence.  When 
there is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Veterans Appeals stated that 
"a veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The Board will separately discuss the two issues on appeal.  

Left arm scar

As the veteran currently has the highest rating available under 
Diagnostic Code 7804 for his left arm disability, 10 percent, the 
Board has considered the possible applicability of Diagnostic 
Code 7805, the diagnostic criteria for which indicate that 
disability is rated by considering the limitation of function of 
the part affected.  In this case, the part the veteran alleges is 
affected is the arm.  However, the medical evidence establishes 
no limitation of motion of the arm caused by the service-
connected arm scar.  See, in particular, the report of the 
November 1996 VA examination, which is negative with respect to 
functional impairment attributable to the left arm scar.  Based 
on the evidence of record, the Board finds there is no other 
Diagnostic Code under which a higher rating could be warranted 
for the veteran's left arm.  

The Board has also considered the veteran's assertions that at 
the time he sustained the shell fragment wound that caused the 
left arm scar for which he seeks an increased rating, he also 
sustained nerve and muscle damage to his left arm for which he 
should be compensated.  The United States Court of Appeals for 
Veterans Claims (Court) held in Esteban v. Brown, 6 Vet. App. 259 
(1994), that rating separate symptoms of disability incurred in a 
single incident is not prohibited by 38 C.F.R. § 4.14.  In light 
of the medical evidence set out above, however, separate ratings 
for muscle injury or nerve injury are not warranted in this 
particular case.  The veteran's service medical records contain 
no mention of muscle or nerve damage when the arm injury was 
first sustained.  Subsequent examinations explored the level of 
impairment of the arm and, in November 1969 specifically noted 
that the left arm was normal neurologically.  VA examinations 
over the years have noted there was no evidence of tissue loss, 
and there is no medical evidence of muscle damage and/or 
neurological impairment.  

With respect to the veteran's allegations to the effect that 
muscle and nerve damage of the left arm were in fact sustained, 
decisions of the Court have made it clear that a veteran without 
medical training is not competent to provide evidence regarding a 
matter requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this case, the veteran's assertions of 
the existence of muscle and nerve damage, unsupported as they are 
by competent medical evidence, are not probative.    

Based on the foregoing, the Board finds there is no medical 
evidence of muscle or nerve damage that has been attributed to 
the incident in which the veteran sustained the shell fragment 
wound to his left arm.  Accordingly, separate ratings for 
disability due to muscle or nerve damage of the left arm are not 
for consideration in this case.  

The Board also notes the veteran's complaints of pain on use and 
loss of strength, which symptoms he attributes to his service-
connected left arm scar.  The Board observes, however, that the 
November 1996 VA examining physician specifically ascribed the 
veteran's left arm problems to other, non service-connected 
causes.

Based on the foregoing, the Board has concluded that the 
preponderance of the evidence stands for the proposition that 
veteran does not exhibit symptoms of disability that reflect the 
existence of a level of impairment of the left arm of more than 
10 percent.  Accordingly, a rating of more than 10 percent for 
his service-connected left arm scar is not warranted. 

Left shoulder scar

The rating schedule requires that for a compensable rating for 
the veteran's left shoulder disability, the record would have to 
establish the presence of symptoms comparable with tender and 
painful scars on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  There is no current medical evidence that 
the veteran's left shoulder scar is tender or painful.  Indeed 
the November 1996 VA examination report specifically indicated 
that the scar was non-tender.  This is consistent with the 
previous examination report in 1982.

The Board has also considered the possible applicability of 
Diagnostic Code 7805, the diagnostic criteria for which indicate 
that disability is rated by considering the limitation of 
function of the part affected.  In this case, the part the 
veteran alleges is affected is the left shoulder.  With regard to 
the left shoulder disability, included in the medical evidence of 
record is evidence that the veteran is able to perform the normal 
working movements of the left shoulder with normal excursion, 
strength, speed, coordination and endurance.  There is no 
evidence of functional loss of the left shoulder due to pain that 
is supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  There is no 
evidence of reductions of the normal excursion of movements of 
the shoulder joint in different planes.  There is no evidence of 
swelling, deformity or the atrophy of disuse.  

Moreover, as indicated above, any functional impairment of the 
left shoulder which may be present has been attributed by the 
November 1996 VA examiner to non service-connected causes.  There 
is no evidence to the contrary except for the veteran's own lay 
opinion, which the Board discounts.  See Espiritu, supra.

The Board has also considered the veteran's assertions that at 
the time he sustained the shell fragment wound that caused the 
left shoulder scar for which he seeks a compensable rating, he 
also sustained nerve and muscle damage to his left shoulder for 
which he should be compensated.  In light of the medical evidence 
set out above, however, separate ratings for muscle injury or 
nerve injury are not warranted under Esteban in this case, as 
there is no competent medical evidence that such injuries are 
present.  The veteran's service medical records contain no 
mention of muscle or nerve damage when the shoulder injury was 
first sustained.  Subsequent examinations explored the level of 
impairment of the arm and, in November 1969 specifically noted it 
was normal neurologically.  VA examinations over the years have 
noted there was no evidence of tissue loss, and there is no 
medical evidence of neurological impairment.  

As explained above, the veteran's assertions regarding the 
existence of muscle and nerve damage as the result of the shell 
fragment wound are not competent medical evidence of their 
existence and etiology.  See Espiritu, supra. 

 Based on the foregoing, the Board finds there is no medical 
evidence of muscle or nerve damage that has been attributed to 
the incident in which the veteran sustained the shell fragment 
wound to his left shoulder.  Accordingly, separate ratings for 
disability due to muscle or nerve damage of the left shoulder are 
not for consideration in this case.  

The Board has considered the veteran's assertions that he suffers 
pain at the site of the scar, but is satisfied that the medical 
evidence shows that the pain is due not to an injury that 
occurred when the veteran sustained the shell fragment wound to 
his shoulder but rather due to impingement syndrome and rotator 
cuff disabilities.  Competent medical evidence obtained during 
the November 1996 VA examination indicated those disabilities, 
which were not related to the shell fragment wound, were the 
source of the veteran's complaints.  Although the veteran is 
competent to testify that he experiences pain in a particular 
anatomical location, he is not competent to provide a medical 
opinion as to the source of such pain.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence supports the proposition that the 
veteran does not exhibit symptoms of disability that reflect the 
existence of a compensable level of impairment of the left 
shoulder.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to a disability rating of more than 10 percent for 
the veteran's service-connected residuals of shell fragment wound 
of the left arm is denied.  

Entitlement to an increased (compensable) disability rating for 
the veteran's service-connected residuals of shell fragment wound 
of the left shoulder is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

